Case: 1:19-cr-00797 Document #: 8 Filed: 10/31/19 Page 1 of 7 PageID #:19

   [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




                         UNITED STATES DISTRICT COIJRT
                         NORTHERN DISTRICT OF ILLINOIS

                                                    )
                                                                       / ? Of 7?7-4
                                                               CaseNumber:
           Praintiff        tL5/4                   ]
                                                    )          Judge: Wolp-L
           v]
                                                               Magistrate Judge:

           Defendant           fAm*r),
                             Sa//-,                                                      FILED
                                            I                                                   rlcT 31 20rc
                                                                                           THOMASG. ERUTON
                                                                                                                   f6
                                                                                       CLERK, U.S. DISTRICT COURT




               0r/,hr

    [lfyou need additional space forANY section, please attach an additional sheet and reference that section.]
     Case: 1:19-cr-00797 Document #: 8 Filed: 10/31/19 Page 2 of 7 PageID #:19




 Recording REQUESTED BY

 Oya Awanata, Administrator and Executrix
 for   EUNICE DANIELLE SALLEY DOBYNS/Trust

 AND WHEN RECORDED MAILTO;

 C/o 9220 South Dauphin Avenue
                 lstreet Addressl
 Cook countv. lllinois

                                                                    SPACE AEOVE THIS LINE FOR RECORDERS USE ONLY




                                    ECCLESIASTICAL DEED POLL
                   For Restoration of Equity Status and Divine Right of lnheritance'


By   this Deed I Oya Awanata-Bey do hereby declare:

l, oya awanata-bey, am Alive, competent to speak, of sound mind, Full of the Spirit, well over the age 18
years come in peace to give Notice and Declare,


Recently I have discovered a clerical error in the way certain information was recorded with Bovernment
Agency's in the UNITED STATES by removing Oya from Equity to Surety Status for EUNICE DANIELLE'
SALLEY, EUNICE DANIELLE SALLEY DOBYNS, OYA AWANAT& and OYA AWANATA BEY, a legal organization
registered by the State of lllinois and the County of Cook County lllinois as evidenced by the Certificate of
Live Birth.


Registration Number: 112 1985 600075
Date of Registration (ie. Birth) January 7th, 1985
Name: Eunice Danielle Salley as amended Eunlce Danielle Salley Dobyns



and OYA AWANATA 8EY be changed to Oya Awanata-Bey to correct all custodial record..q 6bth puAiic and
private.

                                                   HERITAGE,


A. Father's name: Danlel Eric Salley born on the land, Nation state lllinois;
B. Mother's    name: Larnette (Walker) Salley born on the land, Nation state Arkansas;
C.   As a result of their marital union, on January znd,Lg85, a little girl was born, which gave rise to the
     given name eunice-danielle salley, born on the land Nation state lllingis, Cook county.
     By lawful Court Ordered name changes eunice-danielle salleyis now Oya Awanata-Bey.


For more than 30 years I have been lost in the sea of commerce. I had no knowledge that a clerical error in
the record existed and there is no evidence that I willfully or even knowingly changed my name to the
NAMC Of A UNITED STATES VESSCI tit|Ed EUNICE DANIELLE SALLEY, EUNICE DANIELLE SALLEY DOBYNS ANd
OYAAWANATA       BEY.
     Case: 1:19-cr-00797 Document #: 8 Filed: 10/31/19 Page 3 of 7 PageID #:19




                                             HearYe HearYe HearYe        .


                                                    CIAIM

 However, pursuant to the Cestui Vie Act of 1666 as amended in 1948, I have returned from the
 presumption of being lost at sea and claim ownership and beneficiary of the name and estate of EUNICE
 DANIELLE SALLEY, EUNICE DANIELLE SALLEY DOBYNS and OYA AWANATA BEY by opeTatiON Of IAW.

 Psalms 2:7,.1will declare the decree: the Lono hath said unto me, Thou art my Son; this day have        I

 begotten thee.
 l, oya awanata-bey, Declare and Decree myself to be a Divine living woman and I accept the responsibility
 of self-govemance in my proper name Oya Awanata-Bey and the estate given me by my father God.

 I Oya   Awanata-Bey no longer want to be addressed and wlll not respond to EUNICE DANIELLE SALLEY,
 EUNICE DANIELLE SALLEY DOBYNS ANd OYA AWANATA BEY.

 Job 22:28, Thou shalt also decree a    thing and it shall be establ'shed unto thee: and the light shall shine
 upon thy ways.


 Witness                                                     Witness

                                                             Seal


                                                                    t/"      fru       Garl. D"ylrn'
             &,                ,60b




                                        Notary Acknowledgement

 lllinois state                         For verification Purposes Only
                                  ss.
 Cook county


On the Ninth day    of   November, Two Thousand Eighteen, Personally appeared,           the living woman      Ova
AwanaE-Bev, personally known to me (or proved to me on the basis of satisfactory evidence of identification)
to be the person whose name is subscribed to the withln instrument, ECCLESIASTICAL DEED POLI- For
Restoration of Equity Status and Divine Rlght of lnheritance.




                   fo*,",ffn,                                                             OFFICIALSEAL
                                                                                          ROMELTAYLOR
                                                                                   NOTARYPUB.JC -STAIE OF ILLINOIS
                                                                     Seal           MY @MMSS|ON OOTRES:04/1   3pl
 My Commission Expires:                                                                                              I
     Case: 1:19-cr-00797 Document #: 8 Filed: 10/31/19 Page 4 of 7 PageID #:19




                                                       DECREE


 Psalms   2:7,1will declare the decree: the    LoRD   hath sald unto me, Thou art my Son; this day have   I

 begotten thee.
 Job 22:28, Thou   :halt   also decree a thing, and it shall be established unto thee: and the light shall shine
 upon thy ways.


 I Oya Awanata-Bey hereby Decree that the attached certificate (No.              1985
                                                                                  ) is taken up and
 crossed, "for the intent and purpose of Restoration of All Rights and Equity Status   of the living
 woman oya awanata-bey", by endorsing the "Bond Certificate" of Live Birth on the reverse/back
 of said document as follows:

                   "Pay to the order of the United States Treasurer, Without Recourse"


 For all debts of account     to be fully discharged and set-off in equity.

 'The undersigned hereby sets her hand and seal as my own free will act and deed for the intent
 and purpose herein without mental reservation".



 ax",     //'4- kl (


                                          Notary Acknowledgement

 lllinois state                          For verification Purposes Only


 Cook county


On the Ninth day of November, Two Thousand Eighteen, Personally appeared, the living woman Ova
Awanab-Bev. personally known to me (or proved to me on the basis of satisfactory evidence of identification)
to be the person whose name is subscribed to the within instrument, ECCLESIASTICAL DEED POLL, For
Restoration of Equity Status and Divine Right of lnheritance.




                                                                                                                       I
                                                                                             OFFICIAL SEAL
                                                                                             ROMELTAYLOR               I
                                                                                                                       I
                                                                                      NOTARY PUBLIC.STAIE OF O.UNOS
                                                                       Seal            MY COMMISSIO'I EXPIRE*041!321   I
 My Commission Expires:                                                                                                l
                            Case: 1:19-cr-00797 Document #: 8 Filed: 10/31/19 Page 5 of 7 PageID #:19

                                                                                               accepted in ali lllinois courts'
                                appr.ovird by the tllinois Supreme Court and ls requlred to be
                                                                                                        '-ffiffiT@Ofr
                                                                                                           #

                     .- tLUNOIS,
               ,lculf couRT                             ORDER FOR NAME CHANGE
                                                                (ADULT)


   Inshrictionsv
Diregtly above, eot€r            Request   of
ttie coutYoame
whero 6e case was
6led.
Eqter ybur curent
umc.
Enter the casc nrmber                                                                                    Gas e Number
giveo to ybu bYthe
CircuitClerk


                                 The Court reviewgd.yo      ur   Reqaest   for Name Changearid finds:

DONOTche*aoy                     Mrn"      Court has.iurisdiction.
boxes      on&is form.           X/,
                                 fXconect       noticd was done by newspaper publication'
the judge will che*              -7r
the ebrrectboxesat
                                       ln this Newspapen
the hearing.
                                    ' On these Dates:
                                 \-./                                                                      statutory requirements.
                                      '-, statements made in the Requesf for Nane Changemeetthe
                                  IAThe
                                /;fl rne *atem
                                           r-r,--^-^- --r^ L   tt^ tr)aa,,aatr^,ni.Ii'Fiil?i?io*Hfriii;rm'cE:t"firsstatuioru**-*
                                                           in the Resuasf fo' N
                                                 ents made
                                                                                     ^   l'   8{#g?T;rrii#ffirTiil'Jilffi; to
                                                                                                                                              which   thr


                                 lT lS   ORDERED:                                    -   tiqto   ' - -.
                                                                                                        --*:-*.-*_._                   ,




                                       The Reguestfor Name Changeis           GRANT$9. Cterk of ths-Clicuit Ccurt
                                                                                    I     of Cook County; tL
                                       The name of:
Eateryour current        full                     ,i{
tram..e.




Enter thoacw firll
nmti you would like.



                                 n     The Reguesf forName Change is DENIED.

                                       The Reguesf is denled for the foitowlng reason{s):




                                                                                          ENTERED
                                                                                     JUDGF."-^' '.:\Xu
DO NOT entqtre
Judge and Data The
judgewill signhere.                                                                              MAY   14 201q


NC-O 305.3                                                           Page 1   ofl                                                    (fin8)
               Case: 1:19-cr-00797 Document #: 8 Filed: 10/31/19 Page 6 of 7 PageID #:19
                                                 ,a                                                                           v
                 Thlsform   b         by ttre lttlnois Supreme Gourt and ls requirud to be accepted in atl   lttlnob cour$.
        STATE OF
             CIRCUIT
                                                  ORDER FOR NAME CHANGE
                                                          {ADULT}

                                                                                                  ?O1"CBNtroO01{5? .7
Eotcrabove the                                                                                    CALENDAft./RTt$.!'i
cormtyamcrvicre                                                                                   TIttE OOEttt

DONOTcotera Case
l,hbcr, ttcCirtuit
Clc*wilt.dd      ir

                                 Gourt reviewed your Reqoos{ forNane Ciange and finds:

 IX)NOTch€.&uy                   The Court has jurisdlc{ion.
 borcsmtirfore                                                                           I
                                                                                             }"
Ttcjrdge will cbcc&              Conect notie was done by                      publirxtioh.
thc corodboxcs at
                                 ln this Neurspape[
thchcaing;
                                 On these Dates:

                                 The statementrs made in the                 for Name Change meet the statutory requirements.
                                 The statements made ln the Reguest for Name Change do not meet the stafutory
                                 requirements.


                                IS ORDERED:                't



                                 The Reguesf forName Change is GMNTED.




Entrrpur orrcnt firll
trde


Eater the ncn, firll
auo    you   rwuld likc.



                                     Reque*forName Change ls DENIED.
                                     Regaest is denied for the folloling reason(s):
       rPR t 3 e0t7




DONOTcotsrtte
JudgcandDdG. The
jrdgcwill siin'bcra


                                                      b.modlfiod. ltmty b.
N@:X!5.1                                                                                                                          (03,1{)
            Case: 1:19-cr-00797 Document #: 8 Filed: 10/31/19 Page 7 of 7 PageID #:19




                                /   FIRMA DEL TITULAR



PASSPO*T.
                                          AE
